Citation Nr: 0730138	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran has not been diagnosed with PTSD.

2.  The veteran's request to reopen a claim for service 
connection for a psychiatric disorder was previously denied 
in December 1982.

3.  Evidence presented since December 1982 does not relate to 
an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  The December 1982 RO decision declining to reopen a claim 
for service connection for a psychiatric disorder is final.  
38 U.S.C. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1982).  

3.  New and material evidence sufficient to reopen a claim 
for service connection for a psychiatric disorder has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) for the claim for 
service connection.  The letter also provided notice of the 
definitions of "new" and "material" for the request to 
reopen.  

In 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued Kent v. Nicholson, 20 Vet. App. 1, 
which held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  In other words, in 
the context of a claim to reopen, the VA must look at the 
bases for the denial in the prior decision and provide the 
veteran a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Because the August 2004 letter 
predates this holding, it did not provide the veteran with 
notice of what specific evidence was needed to reopen the 
claim.  The November 2004 rating decision, which denied the 
claim on the merits, informed the veteran what he needed to 
show to have his claim reopened and granted, however; the 
claim was subsequently readjudicated without taint from the 
initial decision; and the veteran submitted evidence in 
support of his claim.  Although the veteran was not provided 
an independent notice letter providing this information, the 
Board finds that no prejudice resulted since the veteran had 
knowledge of what specific evidence was needed to reopen his 
claim and obtain service connection.  

.In June 2006, the veteran was provided with notice of the 
disability rating and effective date regulations.  See 
Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the notice was not timely, because the request to 
reopen and the claims of service connection have been denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a personal hearing.  Consequently, the duty to 
notify and assist has been met.  

PTSD
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service connection for PTSD more specifically requires (1) 
medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., 1994 (DSM-IV), see 38 C.F.R. § 4.125(a) (2005); (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran contends that he has PTSD as a result of his 
service in Vietnam.  Service personnel records indicate that 
the veteran was stationed in Vietnam from May 1969 until 
February 1970.  The veteran's stressors have included 
witnessing a woman with a bomb walk into the compound, and 
experiencing the Tet Offensive.  These stressors have not 
been verified, but, regardless of their validity, medical 
records do not report a diagnosis of PTSD based on these, or 
any other, stressor.  Additionally, several records report 
negative findings as to PTSD.  A May 2003 VA treatment record 
notes the examiner's finding that there was "no indication 
of PTSD."  Although a May 2004 VA records reports an 
assessment of "[rule out] PTSD," a July 2004 VA PTSD 
assessment record reports that the veteran "does not meet 
the criteria for PTSD."  Finally, a September 2004 Vet 
Center record notes that the veteran's symptoms are 
"consistent with sub-diagnostic PTSD," indicating that a 
true diagnosis was not warranted.  Based on the absence of a 
current diagnosis of PTSD, and the multiple negative findings 
of PTSD, service connection for PTSD must be denied.  

Psychiatric Disorder
A claim for service connection for a psychiatric disorder was 
initially denied in May 1970, and a request to reopen was 
denied in October 1982.  The veteran filed another request to 
reopen in March 1985.  The record includes a "confirmed 
rating decision" (confirming the October 1982) dated in 
April 1985.  There is no indication that the veteran was ever 
informed of this decision, however, as the evidence of record 
does not include a notice letter.  Consequently, for the 
purposes of this decision, the October 1982 decision will be 
considered the last decision of record.  

The October 1982 RO decision declining to reopen a claim for 
service connection for a psychiatric disorder is final based 
on the evidence then of record.  38 U.S.C. § 4005(c) (West 
1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

Evidence submitted for this request to reopen includes VA 
hospitalization records dating in January 1971 (idiopathic 
pleurisy with effusion), August 1974, July 1972, and March 
1985 and VA treatment records.  Although these records are 
"new", in that they were not previously considered, they 
are not "material."  The earlier decisions denied the 
veteran's claim for service connection because there was no 
evidence that a psychiatric disability was incurred in 
service or that the veteran's current psychiatric disorder is 
related to service.  Although the "new" medical records 
provide more information about the veteran's psychiatric 
history and treatment, evidence considered in the prior 
decisions already established that the veteran had 
psychiatric treatment after service.  The "new" evidence 
does not competently establish either that a psychiatric 
disorder was incurred in service or that the veteran's 
current psychiatric disorder is causally linked to service.  
In sum, the new evidence presented for this claim does not 
include "material" evidence which is not cumulative of 
evidence previously established and which bears directly and 
substantially upon the specific matter under consideration.  
Consequently, the request to reopen is denied.


ORDER

Service connection for PTSD is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for a psychiatric disorder.  The 
request to reopen the claim is denied.  



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


